Citation Nr: 1141726	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial rating for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 1955 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has at worst level II hearing in the right ear and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained private treatment records as well as the Veteran's service treatment records.  The Veteran was also afforded a VA examination in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examiner examined the Veteran and took a complete history.  The claims file was reviewed. The examination provided adequate basis for rating the Veteran's disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2011).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  

When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b).

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Evidence

The Veteran was examined by VA in May 2009.  The Veteran stated that he has difficulty hearing and understanding speech.  The Veteran said his functional impairment was difficulty hearing.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
65
60
LEFT
20
35
40
55
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The diagnosis was, mild to moderately severe bilateral sensorineural hearing loss with subjective factors of difficulty hearing and understanding speech.  

The Veteran was seen by a private audiologist in March 2010.  The Veteran reported that he has trouble hearing normal conversational speech, especially when background noise is present.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
40
40
LEFT
30
20
25
45
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  Binaural hearing loss was diagnosed.  

The record does not support a finding that bilateral defective hearing is more than noncompensably disabling.  The findings of the VA examination compute to Level I hearing in the right ear and of Level II hearing in the left ear.  Level II hearing impairment in one ear and Level I hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Likewise, the findings of the private examiner, also support a finding of no more than a compensable evaluation.  That is, they compute to Level II hearing in both ears.  Level II hearing impairment both ears warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See  Espiritu, 2 Vet. App. at 494. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, VA examination report includes notice that the Veteran reported that he had problems hearing and understanding conversation.  It is concluded by the Board that the examination report includes information concerning how the Appellant's hearing loss has affected his daily functioning.  Therefore, the Board finds that VA examination report fully describes the functional effects of the Veteran's hearing loss and is adequate under Martinak, supra.  

At no time has the Veteran met the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  There is no evidence that the hearing loss disability has met or approximated the criteria for a compensable rating at any time during the appeal period.  38 C.F.R. § 4.7, 4.21.  Since the weight of evidence is against the claim, a compensable rating on a schedular basis is denied.  

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has reported various functional difficulties as a result of his hearing loss, as noted above.  The rating criteria contemplate functional difficulties resulting from hearing loss.  38 C.F.R. § 4.85-86; see Martinak.  Even assuming arguendo that the disability is manifested by symptoms outside those contemplated by the rating schedule, there is no evidence of an unusual or exceptional disability picture.  The disability has not required any periods of hospitalization.  While the Veteran has reported difficulties communicating, he has not reported any loss of income and there is no other evidence of marked economic inadaptability.  Hence the disability does not meet the second prong of the test for referral for consideration of an extraschedular rating.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable initial rating for bilateral defective hearing is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


